Citation Nr: 0814513	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the right knee. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a respiratory 
condition. 

4.  Entitlement to service connection for a stomach 
condition. 

5.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 10 percent disabling. 

6.  Entitlement to a compensable evaluation for sebaceous 
cysts of the face and ears. 

7.  Entitlement to a compensable evaluation for hearing loss, 
left ear. 

8.  Evaluation of radiculopathy, right lower extremity, 
secondary to traumatic degenerative changes of the 
lumbosacral spine, currently evaluated as 0 percent 
disabling. 

9.  Evaluation of radiculopathy, left lower extremity, 
secondary to traumatic degenerative changes of the 
lumbosacral spine, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which reopened the claim for service connection for arthritis 
of the right knee, but denied the claim on the merits; that 
rating action also denied service connection for a left knee 
disorder, service connection for a respiratory disorder, and 
service connection for a stomach disorder.  In that rating 
action, the RO granted service connection for radiculopathy 
in the right and left lower extremities, each rated as 0 
percent disabling; however, the RO denied the veteran's 
claims for a compensable evaluation for varicose veins in the 
left leg, a compensable evaluation for sebaceous cysts on the 
face and ears, and a compensable evaluation for hearing loss 
in the left ear.  In August 2004, the RO assigned a 10 
percent evaluation for the veteran's varicose veins, left 
leg.  

In his substantive appeal (VA Form 9), received in September 
2004, the veteran requested a Travel Board hearing at the RO.  
However, in October 2004, the veteran withdrew his request 
for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2007).  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for arthritis, 
right knee, the Board as the final fact finder within VA, 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of evaluation of radiculopathy in the right lower 
extremity, and evaluation of radiculopathy in the left lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a May 1985 rating decision, the RO denied service 
connection for arthritis of the right knee.  The veteran did 
not perfect an appeal to that decision, and it became final.  

2.  The additional evidence received since May 1985 does not, 
by itself or considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for arthritis of the right knee.  

3.  The veteran does not have a current left knee disease or 
injury.  

4.  The veteran does not have a respiratory disorder.  

5.  The veteran is not shown to currently have a stomach 
disorder that is related to service or any incident therein.  

6.  The veteran's sebaceous cysts of the face and ears do not 
exhibit a single characteristic of disfigurement, do not 
cause any limitation of function, and are not painful or 
unstable.  

7.  Left ear hearing loss is manifested by level I hearing 
impairment.  The veteran is not service-connected for the 
right ear.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 1985 rating decision, 
denying service connection for arthritis of the right knee, 
is not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 3.156(a) (2007).  

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

4.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

5.  The criteria for a compensable evaluation for sebaceous 
cysts of the face and ears have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
(Code) 7800 (2007).  

6.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2004 from the RO to the veteran which 
was issued prior to the RO decisions in March and April 2004.  
An additional letter was issued in November 2004.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
veteran was afforded VA compensation examinations in February 
and October 2004.  By letter dated in December 2004, the 
veteran indicated that he had no further information to 
submit in support of his claim.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although he received preadjudicatory notice how to 
substantiate his claims for increased ratings for left ear 
hearing loss and sebaceous cysts of the face and ears, this 
notice failed to provide any information regarding a 
disability rating or an effective date.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Specifically, by 
letter dated in March 2006, the veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claims.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Regardless, the veteran is able to 
report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for arthritis of the right 
knee, service connection for a left knee disorder, service 
connection for a respiratory disorder, service connection for 
a stomach disorder, entitlement to a compensable evaluation 
for sebaceous cysts of the face and ears, and a compensable 
evaluation for left ear hearing loss, given that he has been 
provided all the criteria necessary for establishing service 
connection and higher ratings, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for a left knee disorder, respiratory 
disorder, and a stomach disorder.  However, the Board finds 
that a VA examination is not necessary in order to decide the 
veteran's claims.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 
(2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for a left knee disorder, a 
respiratory disorder, or a stomach disorder, and he has not 
alleged or described continuity of symptoms since service.  
The Board finds that there is no credible evidence showing 
that the claimed left knee disorder, respiratory disorder, or 
stomach disorder were incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c) (4) (i).  For the 
reasons stated, a VA examination is unwarranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. 
§ 3.159(d).  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2007).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for 
arthritis of the right knee after August 29, 2001, the Board 
will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The service medical records, including the November 1961 as 
well as the retirement examination in October 1984, were 
negative for any complaints, findings, or diagnoses of a 
right knee disorder, a left knee disorder, or a stomach 
disorder.  In October 1963, the veteran was diagnosed with 
upper respiratory infection; the lungs were clear.  He was 
again seen in May 1967 for upper respiratory infection and 
sinus condition.  At the veteran's separation physical of 
October 1984, he reported having a history of hay fever; 
however, clinical evaluation of the lungs was normal, and a 
chest x-ray was negative.  

On the occasion of a VA examination in February 1985, the 
veteran was diagnosed with varicose veins, left leg; hearing 
loss; facial cyst, sebaceous; and history of right knee pain.  

By a rating action in May 1985, the RO granted service 
connection for hearing loss in the left ear and sebaceous 
cysts on the face and ears, each evaluated as 0 percent 
disabling, effective December 1, 1984.  The RO denied the 
claim for service connection for arthritis of the right knee; 
this decision was based on a finding that arthritis of the 
right knee was not found in service or at the time of the 
current VA examination.  By letter dated in May 1985, the 
veteran was notified of the above decision, and of his 
appellate and procedural rights.  He did not appeal that 
decision within one year of the notification thereof.  

The veteran's claim for service connection for a right knee 
disorder, a left knee disorder, a respiratory disorder, a 
stomach disorder, and for increased ratings for hearing loss 
in the left ear and sebaceous cysts on the face and ears (VA 
Form 21-4138) was received in September 2003.  

The veteran was afforded a VA compensation examination in 
February 2004.  The veteran indicated that he periodically 
experiences flare-ups of his sebaceous cysts with 
intermittent draining; the cysts, however, have not required 
surgical intervention, as they resolve spontaneously.  The 
veteran denied a history of ulcers; he did report having 
heartburn which started approximately 10 years ago, usually 
related to diet.  The veteran stated that he has never sought 
medical treatment for a stomach condition; he takes over-the-
counter Pepto-Bismol as needed for indigestion which resolves 
his symptoms.  

On examination, the lungs were clear to auscultation 
bilaterally.  Evaluation of the skin revealed no evidence of 
sebaceous cyst.  A chest x-ray was normal.  The pertinent 
diagnoses were episodic sebaceous cysts, presently stable 
without cosmetic deformity; and episodic dyspepsia without 
history of gastrointestinal ulcerative disease, H pylori 
positive.  

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

35
55
60
75

The average decibel loss was 56 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  The examiner indicated that the 
Audiological evaluation revealed a mild to severe 
sensorineural hearing loss, bilaterally, between 250 to 8000 
Hertz levels.  Word recognition was excellent, bilaterally.  


IV.  Legal Analysis-N&M evidence.-S/C arthritis of the right 
knee.

At the time of the May 1985 rating decision, there was no 
evidence of arthritis in the right knee in service or on the 
initial post service VA examination.  Additional evidence 
received since this prior final denial of service connection 
for arthritis of the right knee including multiple reports of 
VA outpatient treatment and a VA examination report.  These 
medical records reflect outpatient treatment for various 
physical problems unrelated to the veteran's right knee.  

Significantly, these documents do not reflect complaints of 
or treatment for arthritis of the right knee.  Consequently, 
the Board finds that the additional evidence received since 
the prior final denial of service connection for arthritis of 
the right knee in May 1985 is not probative of the issue in 
the veteran's case for service connection for such a 
disability.  Significantly, these additional records do not 
bear directly and substantially upon the specific matter 
under consideration.  Thus, the added evidence is not 
material.  See, 38 C.F.R. § 3.156(a).  

Stated differently, at the time of the prior decision, there 
was no competent evidence of post service disability due to 
disease or injury.  Since then, no facts have changed.  The 
veteran's assertion that he has arthritis of the knee is 
cumulative of his prior claim and, therefore, not competent.  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
arthritis in the right knee in May 1985 is not new and 
material.  As such, this additional evidence does not serve 
as a basis to reopen the veteran's claim for service 
connection for arthritis of the right knee.  


V.  Legal Analysis-Service Connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  S/C-Left knee disorder.

Based upon the evidence of record, the Board finds service 
connection for a left knee disorder is not warranted.  The 
threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability is present.  
Here, the service medical records are negative for complaints 
or findings of a left knee disorder.  In addition, there is 
no competent evidence of a current left knee disorder.  There 
is no competent evidence of left knee disease or injury.  One 
of the basic requirements for service connection is evidence 
that tends to show a presently existing disability.  The 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability....In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection for a left knee disorder is denied as there is no 
competent evidence of a current disability or disease or 
injury residuals.  

The only other evidence in support of the veteran's claim is 
his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed condition are insufficient to establish 
a current diagnosis of a disease or injury.  

The Board acknowledges that the veteran has varicose veins of 
the left leg.  However, the veteran has been service-
connected for this disability and no evidence has been 
presented to show that the veteran has a distinct left knee 
disability.  

In the absence of a current disability, disease or residuals 
of an injury, service connection for a left knee disorder may 
not be granted.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). Service connection for a disability manifested by 
left knee injury is denied.  

B.  S/C-Respiratory disorder.

With regard to the claim for a respiratory disorder, the 
Board notes that while the service medical records show that 
the veteran was seen for treatment of an upper respiratory 
infection in October 1963 and again in May 1967, the 
remainder of the records were negative for complaints or 
findings of a respiratory disorder.  On the occasion of the 
separation examination in October 1984, the veteran reported 
a history of hay fever; however, a clinical examination of 
the lungs and chest was normal; a chest x-ray was negative.  
Following service the private and VA treatment records do not 
reveal a diagnosis of any respiratory disorder.  In order for 
service connection to be granted for a claimed disability, 
there must be evidence of the current existence of such 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  


Thus, all competent evidence of record demonstrates that the 
veteran does not have a current respiratory disorder or 
identified disease or injury.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents has resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection for a 
respiratory disorder must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id. 

The Board notes that the veteran has alleged that he has a 
respiratory disorder related to service.  While the veteran 
is capable of providing information regarding the current 
condition of his lungs, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Even if we assume that he is competent to 
voice respiratory complaints, far more probative is the 
February 2004 VA examination report disclosing that lungs 
were clear to auscultation and the normal chest x-ray.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a respiratory disorder.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

C.  S/C-Stomach disorder.

The Board notes that the evidentiary record is against a 
claim for service connection for a stomach disorder.  
Significantly, the service medical records are negative for 
any complaints or findings of stomach problems; importantly, 
the veteran's clinical separation examination in October 1984 
was normal in all pertinent aspects.  

On VA examination in February 2004, it was noted that the 
veteran reported having heartburn which started approximately 
10 years ago, usually related to diet.  He was diagnosed with 
episodic dyspepsia without history of gastrointestinal 
ulcerative disease, H pylori positive.  However, a nexus 
opinion was not provided.  

The Board further notes that the claims file shows no 
evidence of complaints or treatment for a stomach disorder 
until many years after the veteran was discharged from active 
duty.  Indeed, the veteran has not contended that his stomach 
problems have been present since being discharged from active 
duty.  Therefore, in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial report of such disability many years after the 
veteran's discharge from service is too remote from service 
to be reasonably related to it.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy 
interval between service and the initial clinical notation of 
the disability at issue postservice is, of itself, a factor 
for consideration in a claim for service connection).  
Moreover, no competent evidence of record relates the 
veteran's currently disability to service.  Based on the 
foregoing, the Board finds that service connection is not 
warranted.  

Full consideration has been given to the veteran's own 
assertions that he has a stomach disorder which is related to 
service; however, the veteran is a layperson, and as such he 
has no competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  Here, if the 
veteran had ongoing stomach problems from service to the 
present, he would be competent to report of those symptoms.  
However, the Board does not believe that a stomach disorder, 
as contrasted with gastrointestinal symptoms including 
abdominal pain, heartburn, etc. are subject to lay diagnosis.  
That is to say, the Board finds no basis for concluding that 
a lay person would be capable of discerning what disorder his 
stomach difficulties represented, in the absence of 
specialized training.  The veteran has not established any 
specialized training for such qualifications.  Regardless, 
when examined for retirement purposes, in October 1984, he 
specifically denied a history of stomach, liver or intestinal 
trouble.  In this case, the Board is presented with negative 
service records, a normal separation examination, his 
specific denial of a history of stomach trouble at 
retirement, and a report of a post service onset.  The Board 
is left with the unmistakable conclusion that there is no 
nexus to service.  

Based upon the foregoing and the lack of competent evidence 
of a nexus between any current stomach problems to service or 
to any in-service disease or injury, the Board concludes that 
veteran is not entitled to service connection for a stomach 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for a stomach disorder must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


VI.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Sebaceous cysts on the face and ears.

The sebaceous cysts of the face and ears are rated under Code 
7800 (for disfigurement of the head, face, or neck).  Under 
this Code an 80 percent rating is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement. With visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement a 50 percent 
rating is warranted. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement warrant a 30 percent 
rating.  One characteristic of disfigurement warrants a 10 
percent rating.  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Code 7800 
(2007).  

In applying the regulatory criteria to the veteran's claim, 
the Board finds that the veteran does not have a single 
characteristic of disfigurement resulting from the sebaceous 
cysts of the face and ears.  Significantly, on examination in 
February 2004, it was specifically noted that there was no 
evidence of sebaceous cyst on examination.  The impression 
was episodic sebaceous cysts, presently stable without 
cosmetic deformity.  

The Board has considered whether a compensable rating might 
be warranted under alternate rating criteria.  However, as 
the sebaceous cysts on the face and ears are not shown to be 
unstable or painful, or to limit any function, a compensable 
rating under the alternate criteria of Codes 7803, 7804, 7805 
is not warranted.  38 C.F.R. § 4.118.  The preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for the sebaceous cysts on the face and ears.  
Accordingly, the claim must be denied.  

B.  Hearing loss.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.  

The Board notes that an assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for left ear 
hearing loss is not appropriate.  The recent VA Audiological 
evaluation revealed a pure tone threshold average of 56 
decibels in the left ear, and a speech discrimination of 100 
percent.  By intersecting the column in Table VI for average 
pure tone decibel loss falling between 50 and 57 with the 
line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the right ear is level I.  
Level I hearing acuity for the left ear combined with level I 
hearing acuity for the nonservice-connected right ear equates 
to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) (pertaining to situations where the veteran is 
deaf) and 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions are 
not applicable in this case.  It is also noted that there is 
no other pertinent medical evidence of record that would 
entitle the veteran to a compensable rating for left ear 
hearing loss.  


In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds the evidence and his statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for his service-
connected left ear hearing loss because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.  


ORDER

The application to reopen a claim for service connection for 
a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for a stomach disorder is denied.  

Entitlement to a compensable evaluation for sebaceous cysts 
of the face and ears is denied.  

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Radiculopathy, right and left lower extremities.

Initially, the record indicates that the veteran was afforded 
a VA examination in February 2004 for evaluation of traumatic 
degenerative changes in the lumbosacral spine.  The 
examination report noted an impression of radiculopathy, 
lower extremity, right and left, secondary to the lumbar 
spine disorder.  Accordingly, service connection was granted 
for radiculopathy, right and left lower extremity, 
separately.  In this regard, the Board notes that the 
February 2004 examination was then requested in connection 
with the veteran's claim for an increased rating for his low 
back disorder, and does not contain sufficient findings to 
evaluate the current severity of the radiculopathy in the 
lower extremities.  Thus, the veteran should be afforded 
another VA examination to assess the nature and severity of 
his bilateral radiculopathy of the lower extremities.  See 38 
C.F.R. § 3.159 (c) (4) (2007); see also Green v. Derwinski, 1 
Vet. App. 121 (1991).  

B.  Varicose veins, left leg.

The veteran's varicose veins of the left lower extremity are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  In order to warrant the next 
higher rating, which is 20 percent under Diagnostic Code 
7120, the evidence must show that the veteran's varicose 
veins are characterized by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  

The veteran underwent a VA examination of his service- 
connected varicose veins of the left lower extremity in 
February 2004.  It was noted that, while there was no 
tenderness to palpation, he had trace pretibial edema.  It 
was not made clear whether the edema was completely relieved 
by elevation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2007).  Consequently, another examination that addresses the 
pertinent rating criteria would be helpful.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for varicose veins in the 
left leg and bilateral radiculopathy in 
the lower extremities.  All VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the veteran's service-
connected varicose veins.  The claims 
folder must be made available to the 
examining physician prior to the 
evaluation so that the relevant clinical 
records may be studied in detail.  All 
pertinent clinical findings should be 
reported in detail and all necessary 
studies should be performed.  The 
examiner should indicate the presence or 
absence of ulceration (persistent or 
intermittent), subcutaneous induration, 
stasis pigmentation, eczema, or edema.  
If edema and/or ulceration are present, 
the examiner should indicate if they are 
persistent or intermittent; and, if there 
is massive board-like edema with constant 
pain at rest.  It should be noted whether 
any edema is relieved completely by 
elevation or compression stockings.  The 
examiner should state whether pressure 
stockings are worn.  The rationale for 
all opinions should be explained in 
detail.  

3.  The veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his right and left lower 
extremity radiculopathy.  The examiner 
should identify any neurological findings 
in the lower extremity related to the 
service-connected lumbar spine 
disability, and fully describe the extent 
and severity of those symptoms.  The 
examiner is requested to provide a 
complete and detailed rationale for each 
opinion rendered with reference to the 
documented clinical history.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


